Citation Nr: 0738874	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  He died in July 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In February 2006, the appellant 
withdrew her request for a hearing before a member of the 
Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA has appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on a Court 
holding that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The Court temporarily stayed the adjudication of cases 
before the Board and RO that are potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam order).  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is receipt of the Vietnam Service Medal 
or service on a vessel off the shore of Vietnam.  The Court 
recently dissolved the temporary stay, but granted the 
Secretary's motion to stay such cases in part.  Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007).  Exceptions to the stay 
include cases where motions to advance on the Board's docket 
have been granted, where the Secretary decides to order 
equitable relief, and where the Court has ordered VA to apply 
Haas and the Secretary has not appealed.  Id.

As noted above, the appellant is seeking service connection 
for the cause of the veteran's death.  The evidence 
demonstrates that the veteran did in fact serve in the 
Republic of Vietnam while on active duty.  The appellant has 
raised the theory that the veteran's exposure to Agent Orange 
during his service was a substantial or material factor in 
his death.  Because the veteran clearly served in Vietnam, 
the claim on appeal is not subject to the Haas stay.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam Era.

2.  The veteran died in July 1995; the immediate cause of 
death was cardiorespiratory arrest as a result of terminal 
cachexia and metastatic esophageal carcinoma; the carcinoma 
was not shown until many years after military service.

3.  At the time of his death, the veteran was service 
connected for residuals of a mine explosion that included 
headaches, tinnitus, and hearing loss, which was rated 10 
percent disabling; and for deviated septum due to trauma, 
which was rated noncompensably disabling.

4.  The veteran's cardiorespiratory arrest, terminal 
cachexia, or metastatic esophageal carcinoma is not related 
to his military service, to include presumed herbicide 
exposure.

5. No service-connected disability substantially or 
materially contributed to the veteran's death.




CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
appellant's claim on appeal has been accomplished.  In this 
respect, through a July 2004 notice letter, the appellant 
received notice of what information and evidence she was to 
provide, and what information and evidence the VA would 
obtain on her behalf.  Thereafter, the appellant was afforded 
the opportunity to respond.  The Board also finds that the 
July 2004 notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
that letter, the RO notified the appellant that VA was 
required to make reasonable efforts to obtain medical records 
or records from other Federal agencies and requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the appellant submit all evidence in her 
possession in support of her claim.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Here, the Board notes that although notice with respect to 
the award of an effective date was not provided, the Board 
does not have such an issue before it at this time.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Specifically, although the Board acknowledges that the 
appellant was not provided with notice regarding effective 
dates pursuant to Dingess/Hartman, no effective date is being 
set, as her claim is being denied.  Nothing about the 
evidence or any response to the RO's notification suggests 
that this claim must be adjudicated ab initio to satisfy the 
requirements of the VCAA.  

A recent decision issued by the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), held that when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA notice to the 
appellant must include:  (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Here, although the RO did not notify the 
appellant of the veteran's service-connected disabilities at 
the time the initial notice letter was sent in July 2004, the 
appellant was put on notice of their existence in both the 
November 2004 rating decision and the Statement of the Case 
(SOC) sent to her in April 2005.  The appellant was afforded 
the opportunity to respond before her claim was re-
adjudicated via the issuance of Supplemental Statements of 
the Case (SSOCs) in May 2005 and November 2005.  Further, the 
service-related disabilities are in no way shown to have had 
any causal relationship to the veteran's death, and the 
appellant has not claimed otherwise.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records and relevant post-service 
medical records have been obtained and associated with the 
claims file.  The appellant has additionally submitted the 
veteran's death certificate and a letter from a private 
physician in support of her claim.  The appellant and her 
representative have both submitted written argument.  
Otherwise, neither the appellant nor her representative has 
alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether the cause of the veteran's death is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As will be explained 
below, there is no indication except by way of unsupported 
allegation that the veteran's exposure to Agent Orange during 
service is related to his death from metastatic 
gastroesophageal carcinoma.  As such, further action to 
obtain a medical opinion with respect to this claim is not 
warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran died in July 1995.  According to his death 
certificate, the immediate cause of death was identified as 
cardiorespiratory arrest as a result of terminal cachexia, 
metastatic carcinoma, and gastroesophageal carcinoma.  As 
noted above, at the time of his death, the veteran was 
service connected for residuals of a mine explosion, to 
include headaches, tinnitus, and hearing loss, which was 
rated 10 percent disabling, and for deviated septum due to 
trauma, which was rated noncompensably disabling.  The 
appellant contends that the veteran's death should be service 
connected because he served in Vietnam and was diagnosed with 
gastroesophageal carcinoma prior to his death, which, she 
avers, is related to his exposure to Agent Orange while in 
service.  As discussed below, however, there is no 
presumption of service connection for esophageal carcinoma or 
other cancers of the gastrointestinal tract.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 
1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007). To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have aided or lent assistance to the cause 
of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in 
producing death; instead, a causal relationship must be 
shown. Id.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board acknowledges the appellant's contention that 
because the veteran's carcinoma was close in physical 
proximity to the locations in the body of respiratory cancers 
that have been established as related to exposure to Agent 
Orange or other herbicide agents, it should thus be 
considered to be related to herbicide exposure as well.  It 
is important to note, however, that the diseases listed at 38 
C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116, and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

As mentioned above, evidence in the veteran's claims file 
reflects that he served in the Republic of Vietnam.  His DD 
Form 214 indicates that he served during the Vietnam Era and 
received, among other decorations, the Combat Infantryman 
Badge, the Purple Heart, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  As noted above, because the Board 
has found that the veteran served in Vietnam, he is presumed 
to have been exposed to Agent Orange.  Notwithstanding this 
presumption, however, service connection for his death as a 
result of gastroesophageal carcinoma is precluded.  In this 
case, gastroesophageal carcinoma-a cancer of the 
gastrointestinal tract-has not been found to be a condition 
associated with Agent Orange exposure for purposes of 
applying the regulatory presumption.  Thus, service 
connection for gastroesophageal carcinoma on a presumptive 
basis due to Agent Orange exposure is not warranted.  

The appellant is not precluded, however, from establishing 
that the veteran's gastroesophageal carcinoma was related to 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this regard, considering the evidence of 
record in light of the above-noted criteria, the Board finds 
that the preponderance of the evidence weighs against the 
appellant's claim.

Here, a review of the veteran's service medical records does 
not reflect findings or treatment for a cardiorespiratory 
issue, cachexia, or gastroesophageal carcinoma.  In 
particular, in the veteran's August 1967 report of medical 
history pursuant to his release from active duty, he 
indicated that he had never suffered from cancer, heart 
trouble, or stomach, liver or intestinal trouble.  Post-
service medical evidence reflects a December 1994 private 
treatment record in which the veteran was diagnosed with 
gastroesophageal carcinoma-more than 27 years after he left 
active duty.  There are no medical records from the 
intervening years to indicate that the veteran developed 
gastroesophageal carcinoma during service or at any point 
before the 1994 diagnosis.  (Although malignant tumors 
manifested to a compensable degree within a year of 
separation from qualifying service may be presumed to have 
been incurred in or aggravated by service, see 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2007), there is no showing of cancer 
in the veteran's case for many years after service.)

Post-service private medical records submitted by the 
appellant reflect a December 1994 diagnosis of metastatic 
gastroesophageal carcinoma and document the veteran's 
treatment up to the time of his death.  Records from the 
Cambridge Medical Center reflect a treating physician's 
notation that the veteran's family history was significant 
for cancer, in that his father died with colon cancer and his 
brother died with cancer of the lymph nodes.  Further, 
December 1994 records from Cambridge Medical Center reflects 
physician concern due to the veteran's longstanding risk 
factors of heavy alcohol use and two-pack-a-day smoking 
habit.  At no point in the records, however, do any of the 
veteran's treating physicians mention that the 
gastroesophageal carcinoma could be due to the veteran's 
exposure to Agent Orange or other herbicides while serving in 
the Republic of Vietnam.  The veteran's death certificate 
indicates that the immediate cause of death was 
cardiorespiratory arrest as a result of metastatic 
gastroesophageal carcinoma.  

The Board finds persuasive the lack of any in-service 
diagnosis or treatment for gastroesophageal carcinoma, as 
well as the fact that no physician or other medical 
professional has linked the veteran's gastroesophageal 
carcinoma to active service, to include his in-service 
herbicide exposure, which is presumed.  Additionally, neither 
the appellant nor her representative has presented or alluded 
to the existence of any competent medical opinion 
establishing a relationship between gastroesophageal 
carcinoma and service, to include presumed herbicide 
exposure.  The Board acknowledges the Internet download 
submitted by the appellant's representative but finds that 
the document contains no medical evidence or research from a 
competent medical professional addressing any connection 
between exposure to Agent Orange and gastroesophageal 
carcinoma.  The Board additionally observes that the Internet 
download contains a number of other Board decisions on which 
the author relies.  Although the Board strives for 
consistency in issuing its decisions, previously issued 
decisions will be considered binding only with regard to the 
specific case decided.  Prior decisions in other appeals may 
be considered in a case to the extent that they reasonably 
relate to the case, but each case presented to the Board will 
be decided on the basis of the individual facts of the case 
in light of the appellate procedures and substantive law.  38 
C.F.R 
§ 20.1303 (2007).  Therefore, while the Board has considered 
the other decisions, they are not binding and do not control 
the outcome of this appeal; rather, the facts of this 
particular case must be the determining factor.

The Board also acknowledges the March 2005 letter submitted 
by Charles J. Phillips, M.D., the appellant's family 
physician.  This letter, however, simply restates the 
veteran's diagnosis of gastroesophageal carcinoma; it does 
not offer any additional medical evidence or state an opinion 
as to whether the veteran's cancer could be related to his 
military service, including in-service exposure to Agent 
Orange.  Further, although the appellant contends the 
veteran's death should be service connected due to his 
exposure to Agent Orange while serving in the Republic of 
Vietnam, there is no indication, and she does not contend, 
that she has any education, training, or experience that 
would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Hence, the record presents no basis for a grant of service 
connection for the veteran's death caused by gastroesophageal 
carcinoma.

Further, the record has been reviewed with respect to the 
veteran's service-connected disabilities.  There is no 
medical evidence of record suggesting that the veteran's 
service-connected residuals of a mine explosion, to include 
headaches, tinnitus, and hearing loss; or deviated septum due 
to trauma were in any way related to the veteran's death.  As 
discussed above, the medical records documenting the 
veteran's gastroesophageal carcinoma address only the 
veteran's family history of cancer and his personal history 
with alcohol and tobacco as possible causes for the 
diagnosis.  There is simply no indication that the veteran's 
service-connected residuals from a mine explosion or deviated 
septum contributed in any way to the development of his 
gastroesophageal carcinoma.  In short, there is no competent 
evidence linking the service-connected disability to the 
cause of the veteran's death or linking the demonstrated 
cause of death to the veteran's period of military service.  
The medical evidence contains no indication that the 
veteran's gastroesophageal carcinoma was due to either his 
in-service exposure to Agent Orange or his service-connected 
disabilities.  Additionally, there is no suggestion by 
medical evidence that any service-connected disability 
otherwise hastened or materially contributed to the veteran's 
demise.

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


